ACCEPTED
                                                                                                          01-15-00424-CV
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     6/26/2015 3:25:35 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK
                                                                          712 MAIN STREET
Shipley Snell                                                                   SUITE 1400
                                                                        HOUSTON, TX 77002
I~v1 ontgornery                                                            T: (713) 652-5920
                                                                           P: (713) 652-3057
LLP                                                                              FILED IN
                                                                         1st COURT OF APPEALS
                                                                         SHIPLEYSNELL,COM
                                                                               HOUSTON, TEXAS
                                                                   amaddux~shipIeysneIIcom
                                                                       direct: (713) 490-3827
                                                                         6/26/2015     3:25:35 PM
                                                         ~VED CHRISTOPHER A. PRINE
                                                         FIRST COURT OF APPEALS Clerk
                                                             HOUSTON, TEXAS

June26, 2015                                                 JUN 26 2015
436.001                                                   ~R~~HER A. PRINEj

By CouI~IER

The Honorable Christopher A. Prine
Clerk, First Court of Appeals
FIRsT CouRT OF APPEALs
301 Fannin St.
Houston, Texas 77002-2066

         Re:       Court of Appeals No.: 01-15-00424-CV
                   Trial Court Case No.: 2007-67830

                    Style: Syrian-American Oil Corporation, LA. v. Pecten Orient Company
                   /7k/a Pecten Ash Sham//k/a Pec(en Syria Petroleum Company

Dear Mr. Prine:

        This letter is in response to your letters of June 4. 2015 and June 9, 2015
regarding payment arrangements for the reporter’s record and the clerk’s record in the
above-referenced appeal. As shown by the attachments, Appellant SAMOCO has made
arrangements to pay the costs of both records. SAMOCO paid the deposits requested by
both the reporter and the clerk. Once each has advised SAMOCO’s counsel of the
remainder of the cost for each record, SAMOCO will remit the remaining amounts.

         Please let me know if you have any questions.




ADM/kla
Enclosures




D4492A4D088C’76 16: 0001
 The Honorable Christopher A, Prine      2    June 26, 2015



 cc:     Mr. Craig Olivier
         OLIvIER & MuNDY, LLP
         1414 West Clay St.
         Houston, Texas 77019
         BY ELEcTRoNIc MAIL

         Mr. William D. Wood
         Mr. Warren Szutse Huang
         Mr. J. Christopher Champion
         Ms. Lauren W. Varnado
         NORTON ROSE FuLB RIGHT US LLP
         1301 McKinney St., Ste. 5100
         Houston, Texas 77010
         BY ELEcTRoNIc MAIL

         Mr. John W. Stevenson, Jr.
         Mr. W. Robert Hand
         STEVENSON & MURRAY
         24 Greenway Plaza, Suite 750
         Houston, Texas 77046-2416
         BY ELEcTRoNIc MAIL

         Mr. Robert S. Godlewski
         LAW OFFICEs OF ROBERT S. GODLEwSKI
         3950 Braxton, Ste. 100
         Houston, Texas 77063
         BY ELECTRONIC MAIL




D4492A4DE88C7616: 0001
 Shipley Snell                                                                    712 MAIN STREET

                                                                              HOUSTON, TX 77002
 Montgomery                                                                       T: (713) 652-5920

 LLP                                                                               F: (713) 662-3057
                                                                               SHI PLEYSNELL.COM
                                                                         amaddux.~shipIeysnelI,com
                                                                             direcL (713) 490-3827




 June 25, 2015

 435,001

 By HAND DELIvERY

MyThuy Cieslar, CSR, RDR, CRR
Official Court Reporter
 1 90th District Court
201 Caroline, Suite 1204
Iroustori, TX 77002

           Re:      Appeal in No. 2007-67830; Syrian-American Oil Corpora~’ion LA, v.
                    Pecten Orient Company f/k/a Pect en Ash Sham plc/a Pecien Syria
                    Petroleum Comnpciny; in the I QQth Judicial District Court of Harris County,
                    Texas

Dear Ms. Cieslar:

        On June 3, 2015, you informed SAMOCO’s counsel that the estimated cost for
preparation of the rcporter’s record in the above-referenced case would likely he between
$8,000 and $9,000, and you requested a deposit of half that amount. Attached is a firm
check for $5,000, which more than covers the requested deposit. Once you have the
exact total, please let me know that amount, and SAMOCO will remit the remaining
payment.

                                                   Very truly yours,

                                              /~v~9 ~ ~a~c&~ /
                                                   Amy Douthitt Maddux
ADM/dch

Attachment




D~7rEA4C,’Fiiii49322 0001 53205321)
—L_.




                                               MyThuy Cieslar, CSR, RDR, CRR                                       282015
                                                                                                                   6/25/15

                                                    Official Court Reporter
                                                     190th District Court
                                                   201 Caroline, Suite 1204
                                                    Houston, Texas 77002
                                                        (713) 368-6326
                                           My Thuy Cieslar@jitstex.Net

       Qrderir-i Part :                             Tax ID No. 586507010


        Name:             ~p~SneMont~rn~[jp                       Case No.              2007-678313
        Law Firm:           -——~Case Style: _.._~y~-Ame~ican
                          712 Main Street, Suite 1400                                       VS.
        State/Zip:        _.y~2~1Z{x        77002                             ,—.   PectenQnentcompa~y   - -


        Telephone    -           71349O~3829                  .   Court:             19OthD~tdctCou~
       Email:        .~low~hjlesnelIco~                           Judge:     -         Judge patncia Kerrigan
       Fax:                    L~y-paralegai

                                                                  Proceedin Date:      A   eal

                                                         Th~i~—~-—
                     Depost for appeal Syrian American vs. Pecten case                                          $5000.oo

                     Received on 6/25/15




                                                                                                           ~00.00I



                                                                             ~

                                            Payment Due Upon Receipt
 Shipley Snell                                                            712 MAIN STREET
                                                                                SUITE 1400
                                                                        HOUSTON, TX 77002
 Montgomery                                                                 T: (713) 652-5920

 LLP                                                                        F: (713) 652-3057
                                                                         SHIPLEYSNELLCOM
                                                                   amaddux~äshipleysneII.com
                                                                       direct: (713) 490-3827




June 25, 2015

435.001

By FTAND DELJvEwY

Post-Trial Department
I-Tarn s County District Court
201 Caroline. Suite 250
Houston, TX 77002

         Re:     Appeal in No, 2007-67830; Syrian-American Oil Corporation LA. v.
                 Pecten Orient Company f/Ic/a Peclen Ash Sham f/k/a Pecten Syria
                 Petroleum Company; in the 190th Judicial District Court of Harris County,
                 Texas

Dear Sir or Madam:

       On June 5, 2015, you informed SAMOCO’s counsel that the estimated cost for
preparation of the clerk’s record in the above-referenced case would likely be between
$6,000 and $7,000, and you requested a deposit of half that amount. Attached is a firm
check for $3,000. Once you have the exact total, please let me know that amount, and
SAMOCO will remit the remaining payment.

                                              Very truly yours,

                                           ~                             /i~dd~41/
                                               Amy Douthitt Maddux
ADM/dch

Attached




DI E4OA4007AQE360: 000153205320
                                          RECEIPT


Re:      Appeal in No. 2007-67830; Syrian-American Oil Corporation S~A. v. Pecten
         Orient Company f/k/a Pecten Ash Sham f/k/a Pecten Syria Petroleum Company;
         in the l90~ Judicial District Court of l-Iarris County, Texas



This will confirm receipt of Shipley Snell Montgomery LLP’s check in the amount of

$3,000.00 which represents the required deposit for preparation of the clerk’s record in

the above-referenced matter,

                                   Received by:    __________________   ________




                                   Printed Name:

                                   Date:~~            ~




05 F2A4DD3CC6747: 000 I 53205320